Proceeding to review a determination of the State Rent Administrator which denied a protest against an order of the local rent administrator of the Brooklyn local rent office reducing the rent of a housing accommodation. The appeal is from an order of the Special Term annulling the determination of the State Rent Administrator and revoking the order of the local rent administrator. Order of the Special Term reversed, with $10 costs and disbursements, determination of the State Rent Administrator reinstated and confirmed, and order of the local rent administrator reinstated. The reduction of rent was based on deterioration and on the existence of building violations (Matter of Picture Realty Corp. v. Abrams, 3 A D 2d 698). There is no proof in the record which warranted setting aside the determination of the State Rent Administrator on the ground that the building is exempt from control, or that the violations have been cleared, or for any other reason.
Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeid, JJ., concur.